Response to Arguments
Applicant’s arguments submitted 2/5/2021 have been fully considered but they are not persuasive.

Applicant Arguments:

With regards to claim 1, applicant argues the following:

In the Office Action, the Offices alleges that the feature of, “wherein the mobility control parameter comprises at least one of following parameters: a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device” is taught by page 19, section 5.2.4.3, lines 1-7 of ETSI (reproduced below). See Final Office Action at pages 5, 17 and 21.

5.2.4.3 Mobility states of a UE
Besides Normal-mobility state a High-mobility and a Medium-mobility state are applicable if the parameters (Tcrobx, Ncr h> NCr m and TCSraKiIyst) are sent in the system information broadcast of the serving cell. State detection criteria:
Medium-mobility state criteria:
If number of cell reselections during time period Tcr,™* exceeds Ncr m and not exceeds Ncr h High-mobility state criteria:  If number of cell reselections during time period I'cRma* exceeds Ncr n As can be seen from the above, ETSI discloses sending Tcrmax, Ncrh, Ncr_m, TcrmaxHyst to the UE to control cell reselections. However, the text of ETSI involves the control of UE in the idle mode, per the title of ETSI as well as page 15, section 5.2.1, lines 1-4 of ETSI (reproduced below).


5.2.1 Introduction
UE shall perform measurements for cell selection and reselection purposes as specified in [10].
The NAS can control the RAT(s) in which the cell selection should be performed, for instance by indicating RAT(s) associated with the selected PI.MN, and by maintaining a list of forbidden registration areas) and a list of equivalent PLMNs. The UE shall select a suitable cell based on idle mode measurements and cell selection criteria.

In contrast to the cited art, the method for wireless communication in the present application involves the inactive state. Indeed, ETSI fails to teach any decision parameter or any scaling parameter used for cell reselection in an inactive state, and it is unclear how ETSI’s teachings could be applied to the inactive state without significant modification based on hindsight knowledge gleaned from the present specification (in particular, due to the differences in mobility requirements). See MPEP § 2145; Gore v. Garlock. 721 F.2d 1540, 1552 (Fed. Cir. 1983)(stating that there must be a legitimate rationale to take the steps the examiner proposes— without using the claim as a “frame” to employ “individual 

To the extent that the Office believes that such a modification is possible from a technical standpoint (especially without hindsight reconstruction and/or additional, significant modification of the prior art references), the Applicant respectfully requests that the Office provide a more detailed explanation.

Examiner Response:
Examiner respectively disagrees with the above arguments. The main issue that the applicant is arguing about is that in ETSI, the sending of Tcrmax, Ncrh, Ncr_m, TcrmaxHyst (equivalents of decision parameter and/or scaling parameter) to the UE to control cell reselections involves the control of UE in the idle mode, per the title of ETSI as well as page 15, section 5.2.1.
First, one skilled in the art would recognize the title’s mere indication of “the E-UTRA procedures in UE idle mode”, does not constitute that the UE in inactive state does not or cannot receive the important parameters (e.g., Tcrmax, Ncrh, Ncr_m, TcrmaxHyst) for cell reselection. Both inactive state and idle state are NON-CONNECTED modes of the UE. One skilled in the art would be able to recognize that the parameters Tcrmax, Ncrh, Ncr_m, TcrmaxHyst (equivalents of decision parameter and/or scaling parameter) would be usable for inactive state UEs as also for idle state UEs.  Further, ETSI does not include any indication or statement that the parameters are only for idle state UEs. 
Second, the inactive state and the idle state are both non-connected modes, one skilled in the art would recognize that the parameters required for cell reselection for a UE to perform cell reselection would be the parameters for non-connected UE. Both idle state and inactive state are NON-Connected modes of the UE. Thus, one skilled in the art would be able to use the teachings of ETSI and consequently provide the sending of Tcrmax, Ncrh, Ncr_m, TcrmaxHyst (equivalents of decision parameter and/or scaling parameter) to an inactive UE to control cell reselections.
Third, the applicant is attacking reference ETSI individually.  MPEP section 2145 section IV under “ARGUING AGAINST REFERENCES INDIVIDUALLY” states that “one cannot show nonobviousness by inactive state receiving mobility control parameters (see Par. 7, 14 and 17).  Thus, ETSI’s  specific parameter for NON-Connected UE can be sent to the an inactive UE of Hall, so the UE can use the parameters for cell reselection.
Therefore, based on the facts evidenced applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner notes that developments in the law of obviousness are to be expected in view of KSR. Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the 
	In this case, the inactive state and the idle state are both non-connected modes, one skilled in the art would recognize that the parameters required for cell reselection for a UE to perform cell reselection would be the parameters for non-connected UE. Both idle state and inactive state are NON-Connected modes of the UE. Thus, one skilled in the art would be able to use the teachings of ETSI and consequently provide the sending of Tcrmax, Ncrh, Ncr_m, TcrmaxHyst (equivalents of decision parameter and/or scaling parameter) to an inactive UE to control cell reselections. One skilled in the art would be able use ETSI’s parameters (Tcrmax, Ncrh, Ncr_m, TcrmaxHyst) which are used for NON-CONNECTED UEs for an inactive UE which is also NON-CONNECTED.

Applicant further argues the following:

Moreover, the present application involves 5G environment techniques, and proposes a more detailed solution for mobile control when the UE enters the INACTIVE state. It is improper to simply deny inventiveness of the present application based on 3 GPP standard of LTE as such technologies fundamentally differ.
Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Based on a broad interpretation, the claims invention can be applied to 4G RAT. Further, 5G is based on 4G principles, thus, it would make sense and it would be obvious to use the already proven 



Applicant further argues the following:

In addition, paragraph [0044] in the specification of the present application explains that: “The decision parameter of the mobile state of the terminal device may be, for example, a time window TcRmax for indicating that the terminal device enters the medium-speed or high-speed mobile state decision, or a cell reselection number threshold Ncr_h for indicating the high-speed mobile state decision, or a cell reselection number threshold Ncr_m for indicating the medium-speed mobile state decision, or a time window TcRmaxHyst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision. The scaling parameter is some of the secondary parameters used in the cell selection and reselection parameters, and in fact, it is a value. Each parameter of the mobile state of the mobile device may be multiplied by a scaling factor and then used in the decision of cell selection or reselection to reduce the impact of moving speed on the mobile performance of the mobile device. The frequency-based cell reselection priority parameter refers to an absolute priority between different frequencies, and is a parameter needing to be considered by the terminal device when performing cell selection and reselection”; and paragraph [0046] in the specification of the present application definitely records: “by configuring the specific mobility control parameter for the terminal device in the RRC inactive state, the mobility control of the terminal device can be more accurate.

Examiner Response:
Examiner respectively disagrees with the above arguments. It is noted that the features upon which the applicant relies are not cited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, examiner suggests to insert those details from the specification paragraph 44 into the claims. Further, the specification, Par. 45, states the word “may” for describing the parameters. Thus, based on a broad interpretation, the prior art’s teachings read on the claim language.



Applicant further argues the following:
It is further submitted that the last 3GPP standard before the earliest effective filing date of the present application, does not provide any indication of mobile control parameters in the inactive state. Additionally, the possible access mode and scenario of UE in the inactive state directed by the presently claimed mobile control parameters differ from those in the idle state. The Applicant emphasizes that in the RRC inactive state, the terminal is in a “sleep” state to conserve power, but still retains part of RAN context (security context, UE capability information, etc.) and always maintains the connection with the network, and can quickly transfer from the RRC inactive state to the RRC Connected state through the message similar to paging. Consequently, mobile control mode of the UE from the 4G idle state is inapplicable to the present application. Han, 3GPP and Zhang do not make up for the above-identified deficiencies of ETSI. Therefore, the combination of cited references does not teach the previously presented independent claims and their respective dependents. Removal of the rejections under 35 U.S.C. § 103 is respectfully requested.

Examiner Response:
Examiner respectively disagrees with the above arguments. Applicant’s mere allegation without providing clear evidence is not persuasive. Firstly, it is not clear what the applicant refers to by stating the last 3GPP standard. The applied prior art references all meet the effective filing date of the claimed invention. Further, examiner asserts that the features upon which the applicant relies (e.g., “the RRC inactive state, the terminal is in a “sleep” state to conserve power, but still retains part of RAN context (security context, UE capability information, etc.) and always maintains the connection with the network, and can quickly transfer from the RRC inactive state to the RRC Connected state through the message similar to paging”) are not cited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, with regards to “Consequently, mobile control mode of the UE from the 4G idle state is inapplicable to the present application. Han, 3GPP and Zhang do not make up for the above-identified deficiencies of ETSI. Therefore, the combination of cited references does not teach the previously presented independent claims and their respective dependents. Removal of the rejections under 35 U.S.C. § 103 is respectfully requested”, examiner respectfully disagrees. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Based on a broad interpretation, the claims invention can be applied to 4G RAT. Further, 5G is based on 4G principles, thus, it would make sense and it would be obvious to use the already proven 4G technologies, parameters and ideas for 5G networks in order to save time and preventing re-inventing the wheel. 
Once again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Here, the inactive state and the idle state are both non-connected modes, one skilled in the art would recognize that the parameters required for cell reselection for a UE to perform cell reselection would be the parameters for non-connected UE. Both idle state and inactive state are NON-Connected modes of the UE. Thus, one skilled in the art would be able to use the teachings of ETSI and consequently provide the sending of Tcrmax, Ncrh, Ncr_m, TcrmaxHyst (equivalents of decision parameter and/or scaling parameter) to an inactive UE to control cell reselections. One skilled in the art would be able use ETSI’s parameters (Tcrmax, Ncrh, 
Therefore, based on the facts evidenced applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 

/FRED A CASCA/Primary Examiner, Art Unit 2644